JUDGMENT
Tsoucalas, Senior Judge:
This Court having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Results of Redetermination Pursuant to Court Remand, Torrington Co. v. United States, 20 CIT 632, 926 F. Supp. 1151 (1996) (“Remand Results”), and Commerce having complied with the Court’s Remand, and no responses to the Remand Results having been submitted by the parties, it is hereby
Ordered that the Remand Results filed by Commerce on July 1,1996 are affirmed in their entirety; and it is further
Ordered that, as all other issues have been decided, this case is dismissed.